  Case 16-02198      Doc 35    Filed 02/27/20 Entered 02/28/20 10:08:43             Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                       )                BK No.:    16-02198
BRIAN AND LOURDES BAUMAN,                    )
                                             )                Chapter: 13
                                             )
                                                             Honorable Timothy Barnes
                                             )
                                             )
               Debtor(s)                     )

         ORDER SUSTAINING OBJECTION TO CLAIM NO. 7.1 (ARGON CREDIT)

       THIS MATTER coming to be heard on the motion of the Debtors, the Court having jurisdiction
over the parties and the subject matter and being duly advised in the premises and due notices having
been given,

IT IS HEREBY ORDERED:

  1) Claim No. 7.1 (Argon Credit) is disallowed.

  2) No further funds shall be sent to Argon Credit.

  3) All funds sent and returned shall be used to pay the other creditors of the Debtors.




                                                          Enter:


                                                                   Timothy A. Barnes
Dated: February 27, 2020                                           United States Bankruptcy Judge

 Prepared by:
 Christine H. Clar, ARDC #6202332
 Attorney for the Debtors
 DAVID M. SIEGEL & ASSOCIATES, LLC
 790 Chaddick Drive
 Wheeling, IL 60090
 847/520-8100
 davidsiegelbk@gmail.com
